Citation Nr: 1437530	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-15 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic right ankle disability (other than as a manifestation of undiagnosed illness), claimed as recurrent sprain and residual of injury.

2.  Entitlement to service connection for a chronic left ankle disability (other than as a manifestation of undiagnosed illness), claimed as recurrent sprain and residual of injury.

3.  Entitlement to service connection for a chronic right knee disability (other than as a manifestation of undiagnosed illness), claimed as partially torn ACL or damaged right knee as residual of injury.

4.  Entitlement to service connection for a respiratory disorder, claimed as asthma.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include claimed attention deficit disorder, depression, and PTSD.

6.  Entitlement to service connection for an undiagnosed illness manifested by psychiatric and respiratory symptoms and/or joint pain of the right ankle, left ankle, and/or the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to July 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

The psychiatric issue on appeal was developed and adjudicated as one of service connection for the limited diagnostic entity of attention deficit disorder.  However, pertinent evidence of record indicates that the Veteran has at least one alternative pertinent psychiatric diagnosis with symptom manifestations reasonably encompassed by the claim (including a depressive disorder).  During the course of this appeal, the Veteran has expressly initiated service connection claims for depression and for PTSD.  In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as stated on the first page.  The Board observes that an unappealed August 2013 rating decision addressed the depression and PTSD claims, but as these issues are essentially encompassed within the scope of the psychiatric claim in appellate status, the Board finds that all of the claimed psychiatric disorders are part of the issue on appeal.

The service connection claims involving the ankles and the right knee have been raised by the Veteran on the basis of his contention that he suffers from residuals of injuries to those joints from his military service.  As discussed below, the Board finds that development of the claims for disabling residuals of in-service injuries to the ankles and the right knee has indicated that the Veteran's reported painful symptoms of the ankles and the right knee may not be attributable to any found medical diagnosis of a chronic disability.  Additionally, evidence of record suggests that the Veteran's respiratory complaints associated with this appeal may be unattributable to any medical diagnosis found in the Veteran.  Furthermore, the record suggests the possibility that some of the Veteran's psychiatric complaints associated with this appeal may not be attributed to the psychiatric diagnoses found upon examination.  The record reflects that the Veteran's service included pertinent overseas locations which, considered with his current respiratory and joint symptom complaints unattributed to medical diagnoses, may reasonably raise consideration of service connection for a chronic multisymptom undiagnosed illness.  To ensure clarity and appropriate consideration of this dimension of the appeal raised by the record, the Board has included the issue of entitlement to service connection for an undiagnosed illness in the list of issues on the title page.  The Gulf War undiagnosed illness issue may be considered separately from the Veteran's distinct claims concerning residuals from specific in-service diagnoses such as asthma, attention deficit disorder, or particular past diagnosed injuries to his ankles and right knee.

The issues of entitlement to service connection for a respiratory disorder, for a psychiatric disorder, and for an undiagnosed illness (manifested by psychiatric, respiratory, and joint symptoms) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a diagnosis of a chronic right ankle disability.

2.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a diagnosis of a chronic left ankle disability.

3.  The Veteran is not shown to have (or at any time during the pendency of his claim to have had) a diagnosis of a chronic right knee disability.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability (other than as undiagnosed illness) is not warranted.  38 U.S.C.A. §§ 1101, 1110,1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Service connection for a left ankle disability (other than as undiagnosed illness) is not warranted.  38 U.S.C.A. §§ 1101, 1110,1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  Service connection for a right knee disability (other than as undiagnosed illness) is not warranted.  38 U.S.C.A. §§ 1101, 1110,1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA notice requirements have been met.  By correspondence dated in February 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated by the AOJ in the October 2013 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for pertinent VA examinations in March 2009, April 2009, and February 2011 to evaluate the nature and etiology of the Veteran's claimed ankle and right knee disabilities; as discussed below, the Board finds that the VA examination reports together provide adequate competent evidence to resolve the ankle and right knee disability claims resolved by the Board decision at this time.

Some of the Veteran's service treatment records (STRs) are unavailable.  His  service personnel records (SPRs) and his pertinent postservice treatment records have been secured.  He has not identified any pertinent records that remain outstanding.

As some of the Veteran's STRs are unavailable, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In September 2009, the RO issued a formal finding as to the unavailability of the STRs that remain unassociated with the claims-file; it detailed the February 2009 request and receipt of some STRs from the VA Records Management Center (RMC) in February 2009, a follow-up request for further STRs in August 2009, and the August 2009 RMC response stating that they were not in possession of additional pertinent STRs.  In September 2009, the RO sent a letter to the Veteran notifying him of the unavailability and requesting that he furnish VA with any pertinent STRs he may have in his possession.  In May 2010, the Veteran requested that VA attempt to obtain records pertinent to his asthma claim from around June 2006 from Randolph Air Force Base (AFB) in Texas, and requested that VA attempt to obtain records pertinent to his psychiatric claims from around June 2007 from Sheppard AFB in Texas.  (These specific issues require additional development and are remanded by the Board at this time, as discussed below.)  In August 2010, the RO issued a formal finding as to the unavailability of some of the STRs, detailing May and June 2010 attempts to obtain additional records from the National Personnel Records Center (NPRC) and the RMC with negative responses from both offices.  

In May and June 2010, the Veteran submitted written statements suggesting that he had previously submitted copies of some STRs to a VA medical facility in Louisville (making reference to "Zorn Ave." and a C&P clinic in Louisville).  In August 2010 (discussed in a January 2011 internal RO memorandum in the record), the RO received computerized Department of Defense (DOD) abbreviated STRs for the Veteran; these contain a number of items pertinent to the Veteran's claims on appeal.

With regard to any concerns as to whether all avenues of pursuit of outstanding STRs have been exhausted, the Board has determined that additional development is warranted with regard to some of the issues on appeal and those issues are addressed in the remand section, below.  However, the Board finds that final appellate review of the specific issues of entitlement to service connection for disabilities of the ankles and the right knee (other than as part of undiagnosed illness) is appropriate at this time and that no further development is required.  The ankle and right knee disability issues are here denied on the common basis that the adequately developed probative post-service evidence establishes that the Veteran has not had any chronic disability diagnosis of either ankle or the right knee during the pendency of this appeal.  The Board's analysis with regard to these issues is based upon adequate evidence because there is no deficiency of the pertinent post-service evidence showing no current pertinent diagnoses; also, the Board's analysis accepts that the Veteran experienced injuries to the joints during service as alleged by the Veteran and as partially documented by the available STRs.  No further development of the STRs would further inform this analysis or aid the Veteran's claims on these issues, and further delay of appellate review of these issues would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues on appeal addressed with a final decision at this time, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.  The Board shall proceed to review of these issues on the merits.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain listed chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1110, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regarding the claims of service connection for right ankle, left ankle, and right knee disabilities, the evidence of record does not show that the Veteran has had a diagnosis of any of these disorders during the pendency of the claims on appeal.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability or disabilities for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board must consider whether a claimed disability has been diagnosed or shown to exist during the pendency of the claims on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  In this case, the claim on appeal was filed in February 2009.

The preponderance of the evidence is against a finding that the Veteran has (or has had during the pendency of this claim on appeal) right ankle, left ankle, and right knee disabilities.  Hence, he has not presented a valid claim of service connection for such disabilities, and the claims of service connection for right, ankle, left ankle, and right knee disabilities must be denied.

The Veteran has testified that he suffered injuries to both ankles and to his right knee during military service.  The Veteran's STRs corroborate some of the reported injuries, including as discussed in a pertinent February 2011 VA examination report (summarized below).  The Board accepts (for the purposes of this analysis) that the Veteran suffered the alleged injuries to his ankles and his right knee during service.  However, the occurrences of in-service injuries are not sufficient to establish entitlement to service-connected compensation without evidence of chronic residual disability resulting from such injuries.  For these reasons, the Board focuses its discussion of analysis in this decision upon determining whether the post-service medical evidence shows any chronic disability diagnosed for either ankle or the right knee.

A February 2011 VA examination was conducted for the purposes of this appeal for service-connection; the report of this examination is of record.  With regard to the right knee, the VA examination report shows that the Veteran reported that in March 2008 "he was cleaning a warehouse yard where metal beams are stored.... the forklift driver ... picked up a pile of beams while his foot was within the beams.  He states that the beams snatched him up like a pair of scissors and hurt his right knee very severely."  The Veteran recalled that a right knee x-ray revealed no fracture and an MRI showed "a 50% tear of the ligament in the right knee."  The Veteran further reported that his "right knee hurts all the time," that it "stiffens and locks," that "he wears a knee brace," and that "recently he woke up with a bruised swollen right knee" prompting an emergency room visit during which he was given medication.  The Veteran reported that his primary care provider obtained MRI imaging of the right knee but the Veteran was unaware of the results.

From the examiner's review of the evidence of record, the report discusses that the Veteran "had a right knee mri after an injury (no specifics of the injury noted).  The mri of the right knee was read as a partial tear of the right ACL in Feb 2008."  (The Board's review of the evidence reveals documentation of a right knee injury in February 2008 with a private MRI report in June 2008 revealing an injury featuring a 50% tear of the right ACL.)  The VA examination report discusses the Veteran's October and November 2010 emergency room visits reporting having twisted his right knee, with evaluation including negative x-rays (documentation of these emergency room visits are of record and have been reviewed by the Board).  The VA examination report notes that "MRI right knee shows ruptured Bakers cyst.  No problems with the ACL or the right knee."  The report notes that the Veteran did not report for scheduled physical therapy in December 2010.

With regard to the ankles, the VA examination report discusses that the Veteran "was seen for a left ankle sprain (playing basketball) in 2004 and 2007," but explains that "[n]o chronic diagnosis of a left ankle problem exists" and "[n]o right ankle complaints occur in the service records."  (The Board's review of the claims-file reveals in-service documentation of evaluation of a left ankle basketball injury in 2004, and bilateral ankle pain (left greater than right) in December 2006 and into 2007.)  The VA examination report shows that the Veteran reported that he initially had ankle problems during basic training in July 2002, spraining his right ankle while running during that time.  The Veteran reported that he sprained the right ankle again during training in 2003, and then sprained his left ankle while playing basketball during service.  The Veteran reported that he sought attention and was treated with an air cast, was profiled for several weeks, and that an x-ray was performed and revealed a ligament tear.  The Veteran described that he "healed from that incident."  The Veteran stated that "he then sprained his right ankle in Altus OK while playing basketball in 2006.  He states that he sought attention and was treated with crutches, was profiled and "had an xray that showed a ligament/tendon tear - not sure."  Finally, the Veteran reported that in the spring of 2007 he was running and "sprained his left foot" and "was told he had a sprain."  The Veteran stated that "since he separated from the service his activity level is 'way down' and he has had no further ankle injuries."

The February 2011 VA examiner essentially accepted the Veteran's reported history of injury to the ankles and right knee and further reported the symptom complaints and clinical findings for each joint in detail prior to presenting pertinent medical conclusions in this matter.  Informed by review of the claims-file (including post-service and recent diagnostic imaging) as well as interview and examination of the Veteran, the VA examiner found: "no chronic condition diagnosed of the ankles," and "no chronic conditions diagnosed of the right knee."  The VA examiner explained that the Veteran's diagnostic imaging of the right knee revealed a "ruptured bakers cyst-unrelated to service" and that this finding was "an acute problem that will resolve."

Earlier March and April 2009 VA examinations conducted in connection with this appeal also address the Veteran's ankle and right knee claims, but do not provide objective diagnoses.  The Veteran subjectively complained of chronic bilateral ankle pain and instability as well as chronic constant right knee pain.  The reports include no objective diagnostic findings showing current chronic disability, but rather the March 2009 report lists "Bilateral recurrent ankle sprains, per history and SMRs [service medical records]," and "Right knee partially torn ACL, per history and SMRs."  The Board interprets these notations as not identifying any objectively detected current chronic diagnosis of any pertinent joint, but rather merely referring to the reports of past injuries.

The Board has reviewed the post-service medical evidence and finds that no chronic disability of either ankle or the right knee has been objectively shown at any time during the pendency of this appeal.  The February 2011 VA examination report presents probative evidence indicating that the Veteran has no objectively identifiable chronic disability of either ankle nor the right knee.  The February 2011 VA examination report is highly probative evidence as it is prepared by a competent medical professional informed by review of the claims file (including diagnostic imaging of each pertinent joint) as well as interview and examination of the Veteran.  The Veteran has not provided or identified any post-service medical evidence that shows a diagnosis of any chronic disability of either ankle or of the right knee.  As the probative February 2011 VA examination report's findings of no chronic disability of the pertinent joints is uncontradicted by the post-service evidence, it is persuasive on this point.

Even accepting the Veteran's own lay account of his injury history as well as the evidence showing in-service injuries to claimed joints, there can be no award of service connection for residuals of injury to any of the claimed joints in the absence of a diagnosis of a chronic disability of any of the claimed joints during the pendency of this claim on appeal.  The probative medical evidence of record indicates that no diagnosed chronic disability medically exists with regard to the Veteran's ankles or his right knee.  The Board finds no basis to draw a conclusion to the contrary.

The only evidence suggesting that the Veteran has a current chronic disability of either ankle or the right knee is the Veteran's own lay testimony; the Board finds that this lay testimony is not competent on the matter.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to report his symptoms as he experiences them.  However, the Veteran is not competent to establish a diagnosis of a chronic disability of either ankle or of the right knee, as such a diagnosis requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of establishing a diagnosis of a chronic internal structural joint disability in this case.  He has not provided any competent evidence supporting that he has a chronic disability diagnosis of either ankle or the right knee (or has had such a disability during the pendency of this appeal); he has not submitted a supporting medical opinion on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale for his assertion for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.

In the absence of any competent evidence that the Veteran has had a chronic disability of either ankle or of the right knee during the pendency of this claim, he has not presented a valid claim of service connection for any such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of a showing of the existence of the claimed disabilities, there can be no award of service connection for such disabilities.  Accordingly, the appeal in these matters must be denied.

To the extent that the record on appeal raises the need for consideration of possible service connection for an undiagnosed illness that may potentially include painful joint manifestations, that matter is addressed in the remand section, below.


ORDER

Service connection for a disability of the right ankle (other than as undiagnosed illness) is denied.

Service connection for a disability of the left ankle (other than as undiagnosed illness) is denied.

Service connection for a disability of the right knee (other than as undiagnosed illness) is denied.


REMAND

The Board finds that the claims of entitlement to service connection for exercise induced asthma as well as for an acquired psychiatric disability must be remanded for required actions to fulfill VA's duty to assist the Veteran in the development of evidence in this case.  The claim of entitlement to service connection for undiagnosed illness raised by the record as part of the issues on appeal must also be remanded for additional development.

The Board notes that some of the Veteran's STRs have been determined to be unavailable for review at this time.  When, as here, service records are lost or missing through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist a claimant in developing a claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Review of the claims-file reveals a January 2012 informal conference resulted in a documented agreement between the RO and the Veteran that pertinent medical evidence concerning his psychiatric disability claim may be available and should be sought from Sheppard AFB.  Furthermore, the documentation of this January 2012 informal conference further notes agreement that (1) a new VA examination was warranted to address the Veteran's clarified contention that he currently suffers specifically from exercise induced asthma, and that (2) a new VA psychiatric examination was warranted following the obtaining of any new evidence pertaining to the psychiatric claim.  The Board notes that the claims-file reflects that the Veteran currently has at least one diagnosis pertaining to chronic acquired psychiatric disorder; a July 2013 VA psychiatric examination report shows a diagnosis of a depressive disorder.  The Board also notes that a January 2012 internal RO memorandum further notes the need to "send a CO1 request for mental health records from Sheppard AFB," and "[o]nce we received these records please set up a mental exam and ask the examiner to provide a medical opinion ...."  The memorandum also notes: "We need to send the respiratory exam back and ask the examiner to provide a medical opinion as to whether the veteran has exercise induced asthma."

However, review of the claims file does not reveal documentation confirming that the planned actions to further develop the record were actually completed.  Copies of a "CO1" request added to the claims-file after the informal conference pertain to a June 2010 request for asthma treatment records at Randolph AFB only (and pre-date the January 2012 informal conference).  It does not appear that any direct request to the Randolph AFB has been made (as was attempted with Sheppard AFB) or that any attempt to obtain those records took place after the plan set at the January 2012 information conference.  A February 2012 request form for mental health treatment records from Sheppard Air Force Base is of record, including a request for the AFB to "[p]lease send records or a negative reply," but there is no indication that any reply was received or that any further follow-up was attempted.  There is otherwise no clear indication that action was taken to attempt to obtain the discussed psychiatric records from Sheppard AFB, including no clear indication that the planned "CO1" request was initiated for these records.  No formal finding or supplemental statement of the case otherwise describes resolution of the efforts to seek these records.

Furthermore, there is no indication that the planned arrangements for an addendum medical opinion or a new VA examination to address the Veteran's clarified contentions regarding exercise induced asthma were completed.  Neither the October 2013 supplemental statement of the case nor any other information of record appears to indicate that such a medical opinion was obtained as had been intended.

The Board finds that a remand is warranted so that the AOJ may complete the planned actions to assist the Veteran in the development of this claim consistent with the heightened duty to assist applicable in this matter, including pursuing all reasonably available channels for seeking the identified pertinent service records from the identified AFBs.

The Board additionally notes that the October 2007 VA psychiatric examination report concludes that the Veteran had depression, but discussion of the matter was somewhat unclear as to whether the diagnosis was of an acute or chronic nature.  The examiner concluded that the depression was unlikely related to the Veteran's in-service treatment for attention deficit disorder with hyperactivity, but the stated rationale is not entirely clear and persuasive.  The stated rationale essentially discussed that the Veteran did not present signs of attention deficit disorder to the examiner, that the Veteran was not treated in-service for depression, and that the depression was most likely caused by distress concerning the circumstances of the Veteran's discharge from service (involving misconduct).  Discussion in the report appears to suggest that events taking place during the last 2 years of service may have been causally related to the Veteran's depression, and the examiner appears to partially rely upon finding that the depression may not be chronic and was expected to "remit."  However, more recent evidence suggests that the depression diagnosis may have persisted, and the most recent VA psychiatric examination reports for compensation purposes (dated in April 2012 and July 2013) do not provide etiology opinions addressing whether the depression may be linked to the events leading up to the Veteran's discharge or otherwise linked to the attention deficit and hyperactivity symptoms for which the Veteran sought treatment during service.  (The most recent VA examination report addresses only the distinct etiological theory that the psychiatric disorder may be linked to the Veteran's experiences in a combat zone).  Even noting that service-connection may not be granted on the basis of misconduct, there remains a reasonable suggestion in the medical evidence that the Veteran may have a current chronic psychiatric disorder causally related to events or symptoms shown during the Veteran's final years of service, and this suggestion of possible service-connected etiology has not been fully resolved by the competent evidence.  During the processing of this remand, after the record is determined to be complete, the AOJ shall have the opportunity to arrange a new VA examination to obtain the pertinent medical opinion to facilitate more fully informed appellate review.

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or (following such service) to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  Compensation availability has been expanded to include "medically unexplained chronic multisymptom illness."  38 C.F.R. § 3.317.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to (in pertinent part): muscle pain, joint pain, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower).  38 C.F.R. § 3.317(b).

The claims-file reflects that the Veteran had qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  The Board finds that the evidence of record suggests that the Veteran's complaints of joint pain, respiratory symptoms, and possibly some of his reported psychiatric symptoms have not been attributed to a medical diagnosis upon pertinent medical examinations.  None of the VA examinations afforded to the Veteran to date have addressed the question of whether the Veteran's symptom complaints in this appeal may be manifestations of an undiagnosed / chronic multisymptom illness.  Under the circumstances of this case, the Board finds that a new VA examination is warranted to obtain a new opinion adequately addressing the medical diagnostic and etiological questions in this matter regarding any medically unexplained chronic multisymptom illness involved in the symptom complaints associated with this appeal.  Additionally, the Veteran should be afforded appropriate VCAA notice specific to service connection based upon undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with updated VCAA notice that includes notice of the laws and regulations governing undiagnosed illness claims under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.   The AOJ must take appropriate steps to complete the previously planned and initiated efforts to obtain identified pertinent service records from Sheppard AFB from approximately June 2007 (concerning attention deficit disorder / psychiatric evaluation) and from Randolph AFB from approximately June 2006 (concerning asthma evaluation).  Efforts to request and obtain these records must ensure that all reasonably available channels have been appropriately pursued, including the previously advised "C01" requests and attempts to request the records directly from the AFB facilities.  Documentation of all attempts to pursue the records should be included in the claims-file.  After all appropriate sources  and reasonable follow-up have been exhausted, if any records sought are unavailable, the reason for their unavailability must be noted in the record with a formal finding of unavailability.

3.  After the record is determined to be complete, schedule the Veteran for an appropriate examination to determine the nature and etiology of his current complaints of respiratory disorder / symptoms.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please specifically state whether the Veteran has a diagnosis of chronic exercise induced asthma as he contends.  Please also indicate whether the available information indicates that a diagnosis of chronic exercise induced asthma has been warranted for the Veteran at any time since February 2009.

(b) For each chronic respiratory disorder diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, please specifically address the significance of the documented in-service medical treatment involving notations of "asthma" documented in the Veteran's available medical records.

(c) Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that includes objective signs and symptoms of respiratory disorder that cannot be attributed to known medical diagnoses?  (In answering this, please indicate whether there is evidence of any signs or symptoms of respiratory disorder beyond what is explained by the medical diagnoses found for this Veteran.)

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

4.  After the record is determined to be complete, schedule the Veteran for an appropriate examination to determine the nature and etiology of his current psychiatric disorder(s) / symptoms.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please specifically state whether the Veteran has a diagnosis of a chronic psychiatric disorder (including, but not limited to, confirming whether the previously diagnosed depressive disorder is chronic).  Please also indicate whether the available information indicates that a diagnosis of chronic psychiatric disability has been warranted for the Veteran at any time since February 2009.

(b) For each chronic psychiatric disorder diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, please specifically address the significance of the documented in-service medical treatment involving notations of "attention deficit disorder, with hyperactivity" documented in the Veteran's available medical records.

(c) Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that includes objective signs and symptoms of a neuropsychiatric disorder that cannot be attributed to known psychiatric diagnoses?  (In answering this, please indicate whether there is evidence of any signs or symptoms of neuropsychiatric disorder beyond what is explained by the psychiatric/medical diagnoses found for this Veteran.)

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

5.  After completion of the above, schedule the Veteran for any additional appropriate examination(s) necessary to secure a medical opinion determining whether any examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness associated with the Veteran's complaints of symptoms involving painful joint problems, respiratory symptoms, and neuropsychiatric symptoms.  The Veteran's claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner(s) should provide an opinion that responds to the following:

Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that includes objective signs and symptoms of joint dysfunction (particularly concerning the Veteran's complaints of painful bilateral ankle and right knee problems that are apparently currently without corresponding diagnosis), respiratory symptoms (which also appear currently to be without corresponding diagnosis), and/or neuropsychiatric symptoms that cannot be attributed to known medical diagnoses?  (In answering this, please indicate whether there is evidence of any signs or symptoms of pertinent disorder beyond what is explained by the medical diagnoses found for this Veteran.)

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

6.  The AOJ should then review the record and readjudicate the claims remaining on appeal (including the expanded recognition of the broadened claims seeking (a) service connection for acquired psychiatric disorder including attention deficit disorder, depression, and PTSD, and (b) service connection for an undiagnosed illness).  If any issue on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


